DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I and Invention I in the replies filed on 7/12/2021 and 12/16/2021, respectively, is acknowledged.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 13, the limitation “the first pressure is provided solely by a weight of a material that is placed on the top surface of the display device,” is unclear as to what is required by the claim. Specifically, it is unclear how other pressures, e.g. atmospheric pressure or pressure due to surface tension (see [0083] of applicant’s application) would not also be present. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2018/0019234; herein “Hu”)
Regarding claim 1, Hu discloses in, e.g., Figs. 7A-B and related text a method comprising:
applying a first pressure to a top surface of a display device at a first temperature (see [0061]), 
wherein:
the display device includes a backplane (e.g. 701), a plurality of dies (709a and 709b, see [0060]), and a plurality of fusible interconnections (709a/b, see [0059] and [0038]) between the backplane and the plurality of dies,
the first pressure is applied in a direction that is perpendicular to a plane of the backplane on which the plurality of dies are arranged (e.g. at least the weight of 711 is in perpendicular direction), and
the first pressure and the first temperature are selected to cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device.
Note that it is the position of the Office that, because the method of Hu shows all of the limitations of the claimed method, the resulting method will therefore have the same result as claimed (i.e. “to cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device”). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04	
Regarding claim 12, Hu further discloses 
applying a second pressure to the top surface of the display device at a second temperature, 
wherein: 
the second pressure is applied after the first pressure is applied, 
the second pressure is applied in the direction that is perpendicular to the plane of the backplane on which the plurality of dies are arranged, and 
the second pressure and the second temperature are selected to cause the plurality of fusible interconnections to absorb further variations in the planarity of the top surface of the display device (see [0061]; note that the claim does not require a change in temperature/pressure between the first and second temperature/pressure and thus one can choose a first portion of the process described in [0061] as the first temperature/pressure and a second portion as the second temperature/pressure).
Regarding claim 16, Hu further discloses wherein the display device further includes at least one spacer (e.g. 704a/b, see [0058]) that is arranged adjacent to the plurality of dies.
Regarding claim 17, Hu further discloses wherein a fusible material of the plurality of the fusible interconnections (705a/b) comprises solder (see [0059] and [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 12-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaynes et al. (US 8,008,122; herein “Gaynes”) in view of Hughes (WO 2017/037475; herein “Hughes”).
Regarding claim 1, Gaynes discloses in Figs. 2G, 4B and related text a method comprising:
applying a first pressure to a top surface of a device (at a first temperature (e.g. at least a portion of 431, see col. 11 line4-6), 
wherein:
the device includes a backplane (210), a die (110), and a plurality of fusible interconnections (240/300, see col. 4 line 28 and 43) between the backplane and the die,
the first pressure is applied in a direction that is perpendicular to a plane of the backplane on which the plurality of dies are arranged (e.g. atmospheric pressure applied in all directions, including a direction perpendicular to a place of the backplane), and
the first pressure and the first temperature are selected to cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device.
Gaynes does not disclose
the device being a display device,
the display device includes a plurality of dies.
In the same field of endeavor, Hughes teaches in Fig. 23 and related text a method comprising device, wherein 
the device is a display device (see pg. 3 line 17-18 at least),
the display device includes a plurality of dies (2302, see pg. 40 line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaynes by having a display device comprising a plurality of dies, as shown by Hughes, in order to achieve a device which can be a core component of a wearable device, smart phone, tablet, desktop, TV, or display system (see pg. 1 lines 14-18 at least).
Note that it is the position of the Office that, because the method of Hu shows all of the limitations of the claimed method, the resulting method will therefore have the same result as claimed (i.e. “to cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device”). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04	
Regarding claim 2, Gaynes does not explicitly disclose wherein the first pressure is provided solely by a weight of a material that is placed on the top surface of the display device.
In the same field of endeavor, Hughes teaches in Fig. 23, 26, 28 and related text a weight of a material (e.g. intermediate layer, see pg. 41 line 26) that is placed on the top surface of the display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaynes by having a material placed on the top of the display device, as shown by Hughes, in order to protect the device and facilitate adhesion during placement on the backplane (see pg. 41 lines 30-32 at least). Note that the limitation “a first pressure is provided solely by a weight of a material that is placed on the top surface of the display device,” is taught by the combination of the material on top of the dies, as shown by Hughes, and the only other applied pressure being atmospheric pressure, as shown by Gaynes.
Regarding claim 3, Gaynes further discloses wherein the first temperature (e.g. at the very beginning of 431) corresponds to a melting point of the plurality of fusible interconnections (“bonding temperature,” see col. 11 lines 4-15, see also col. 5 line 66-col. 6 line 12).
Regarding claim 12, Gaynes further discloses 
applying a second pressure to the top surface of the display device at a second temperature (e.g. at portion of Fig. 4B between tcd and tc), 
wherein: 
the second pressure is applied after the first pressure is applied, 
the second pressure is applied in the direction that is perpendicular to the plane of the backplane on which the plurality of dies are arranged (e.g. pressure applied by pressure chamber in all directions, including a direction perpendicular to a place of the backplane), and 
the second pressure and the second temperature are selected to cause the plurality of fusible interconnections to absorb further variations in the planarity of the top surface of the display device.
Note that it is the position of the Office that, because the method of Hu shows all of the limitations of the claimed method, the resulting method will therefore have the same result as claimed (i.e. “to cause the plurality of fusible interconnections to absorb variations in a planarity of the top surface of the display device”). It is noted that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04	
Regarding claim 13, Gaynes does not explicitly disclose 
the first pressure is provided solely by a weight of a material that is placed on the top surface of the display device, and 
the second pressure is provided by the weight of the material that is placed on the top surface of the display device and an external force that is applied to the material.
In the same field of endeavor, Hughes teaches in Fig. 23, 26, 28 and related text a weight of a material (e.g. intermediate layer, see pg. 41 line 26) that is placed on the top surface of the display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaynes by having a material placed on the top of the display device, as shown by Hughes, in order to protect the device and facilitate adhesion during placement on the backplane (see pg. 41 lines 30-32 at least). Note that the limitation “the first pressure is provided solely by a weight of a material that is placed on the top surface of the display device, and the second pressure is provided by the weight of the material that is placed on the top surface of the display device and an external force that is applied to the material,” is taught by the combination of the material the material on top of the dies, as shown by Hughes, and the only other applied pressure for the first pressure being atmospheric pressure and the second pressure being higher than atmospheric pressure, as shown by Gaynes.
Regarding claim 14, Gaynes does not disclose further comprising applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device.
In the same field of endeavor, Hughes teaches in Fig. 23, 26, 28 and related text applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device (e.g. intermediate layer, see pg. 41 line 26, applied before bonding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaynes by having a protective film on the top surface of the display device before applying the first pressure, as shown by Hughes, in order to protect the device and facilitate adhesion during placement on the backplane (see pg. 41 lines 30-32 at least). 
Regarding claim 17, Gaynes further discloses wherein a fusible material of the plurality of the fusible interconnections (240/300) comprises solder (see col. 4 line 28 and 43).
Regarding claim 20, Gaynes further discloses wherein the first temperature corresponds to a melting point of the plurality of fusible interconnections (e.g. at the very beginning of 431, “bonding temperature,” see col. 11 lines 4-15, see also col. 5 line 66-col. 6 line 12), and wherein the second temperature corresponds to a room temperature (in time period from tcd to tc, see Fig. 4b).
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaynes and Hughes, as applied to claim 1 above, and further in view of Park et al. (US 2012/0077314; herein “Park”).
Regarding claims 14 and 15, Gaynes does not disclose 
further comprising applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device;
wherein the protective film comprises an electronic grade Si film adhesive or a thermoplastic material.
In the same field of endeavor, Park teaches in Fig. 11 and related text a method comprising 
applying a protective film (80, see [0081]) to the top surface of the device;
wherein the protective film comprises an electronic grade Si film adhesive or a thermoplastic material (see [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gaynes by having a protective film on the top surface of the device, as shown by Park, in order to protect the device during subsequent bonding and packaging steps (see pg. 41 lines 30-32 at least). Note that the limitation “applying a protective film to the top surface of the display device before applying the first pressure to the top surface of the display device,” is taught by the combination of the device having a protective layer before being bonded to a backplane, as shown by Park, and the being display device which is bonded to a backplane, as shown by Gaynes and Hughes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chung et al. (US 11,189,675) is cited for showing a display device formed using fusible interconnections (see Fig. 4 and related text). 
Tsai et al. (US 2020/0135653) is cited for showing forming fusible interconnects using a first pressure/temperature and a second pressure/temperature (see Fig. 1E-F and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/7/2022